Bach, J.
(concurring). — I agree with the result in this case, but I am forced to dissent from the reasoning of the majority opinion upon the fourth objection raised upon the appeal. The majority opinion seems to decide that an indictment cannot be quashed upon the ground that it was founded on illegal testimony, under any circumstances, and declares: “It was never the intention of the law-makers that an indictment should be set aside for any such reason, else it would have been enumerated as one of the grounds for such a motion in section 206 of the *72Criminal Practice Act.” I am of tbe opinion that said section permits the quashing of the indictment when it is not properly found, and when that fact is brought to the notice of the court through legal means. The ^majority opinion confines such a motion to the grounds of indorsement and presentment of the indictment, under subdivision 1, section 206. On the other hand, I find three grounds contained in that subdivision: 1st. When the indictment is not found as prescribed by this act. 2d. When the indictment is not indorsed as prescribed by this act. 3d. When it has not been presented as prescribed by this act. In other words, I think that a comma should be placed between the word “ found ” and the word “ indorsed.” I reach this conclusion because: 1st. The expression “ found indorsed,” as it occurs in the subdivision of section 206, means nothing more than “ indorsed,” the word “ found ” adding nothing to the word “indorsed.” 2d. The expression “found” has a well-defined meaning in the criminal law regarding indictments. 3d. The section is evidently taken from the Code of California, and has been so construed. (See § 995, Deering’s Pen. Code Cal., and case cited in the notes.) 4th. In the case of Territory v. Hart, 7 Mont. 42, Mr. Justice McLeary expresses the opinion which would seem to limit the meaning of the subdivision to the two grounds of indorsement and presentment; but it will be seen that the learned judge held that a motion would lie when based upon the improper finding. A reference to the California authorities sustains the result in the Hart Case, and further proves that the proper remedy was a motion to quash, upon the ground that the indictment was “not found as prescribed by this act.” (See People v. Southwell, 46 Cal. 141; People v. Colby, 54 Cal. 37.)
I accept, then, the conclusion that a motion to quash an indictment may be based upon the ground that the same “ was not found as prescribed by this act.” It is necessary now to determine what is meant by the expression, “the finding of an indictment.” The finding of an indictment is a proceeding which commences by an investigation undertaken by a grand jury, and based only upon legal testimony, and which ends by an indictment voted for by at least twelve members of the grand jury. It is the legally declared result of an investigation based upon legal evidence. If twelve members of the grand jury do not *73vote in favor of the indictment, the indictment cannot be found; if there is not legal evidence before the grand jury, upon which an indictment can be based, an indictment cannot be found; and if it is made to appear to the court, at the proper time and through the proper channel, that less than twelve grand jurors voted for the indictment, or that there was no legal evidence before the grand jury upon which to base the indictment, then, in my Opinion, the court should sustain a motion to quash the indictment upon the grouud that “ it was not found as prescribed by this act.” There are many reasons why such a motion should be granted. The finding of an indictment raises a presumption of guilt in the minds of the people, especially when the grand jury is directed not to return an indictment unless in their opinion there is evidence before them sufficient “to warrant a trial' jury in a conviction.” Great expense is thrown upon the defendant, and upon the public, in defending and prosecuting the action. In my own short experience upon the bench, I had occasion to direct a jury to bring in a verdict “Not guilty” in a case where the defendant was charged with the crime of murder. The foreman of the grand jury afterwards told me: “We knew that there was no evidence before us to sustain the indictment, but we were told that evidence would be furnished at the trial, if we would find the indictment.” The prosecuting attorney was not present at the investigation before the grand jury, and when the prosecution rested, and the motion was made by the defendant that the court direct the jury to return the verdict, “Not guilty,” the prosecuting attorney promptly rose and declared that he could not resist the motion. Suppose that a motion to quash the indictment was made upon such a showing, admitted by the prosecuting attorney, could not the court grant the motion? If the defendant in the case was innocent, great injustice was done to him by the law, and a useless expense was thrown upon the people. On the other hand, if the defendant .was guilty great injustice was done to the people, for the defendant is safe from further prosecution. It is the practice and the law to indorse upon the indictment the names of all material witnesses. This does not mean only the names of those who were before the grand jury. If it were shown to the court that there were absolutely no witnesses before the grand jury, or if it *74were shown to the court that the only witness before the grand jury was incompetent, could not the court grant a motion to quash the indictment upon the ground that “it was not found as prescribed by the act?” I think that it would be the duty of the court to grant the motion.
The following,cases are in point: State v. Fellows, 2 Hayw. (N. C.) 340. The opinion is short, and is herein given in full, (Taylor, J.): “The person who is to be entitled to a restitution of possession, in case of a conviction on an indictment of forcible entry, cannot be a witness on the trial; and if the indictment has been found on his single testimony, it ought to be quashed.” In State v. Froiseth, 16 Minn. 296, a motion to set aside (or quash) an indictment was granted because the defendant was required by the grand jury to testify before them, and did so testify, concerning a charge against himself pending before them. The statute of Minnesota regulating the practice on and enumerating the grounds for a motion to quash an indictment is similar to the said section 206 in the Montana Compiled Statutes.
In People v. Moore, 65 How. Pr. 177, a motion to quash an indictment was granted upon the ground that it was improperly found. The motion was based upon affidavits showing that the wife of the defendant was introduced as a witness before the grand jury, without the consent and against the will of her husband, the defendant, and that her testimony was vitally material. The opinion of Osborn, J., in People v. Briggs, 60 How. Pr. 17, seems to present the proper rule, one which preserves the prer sumption of the validity of an indictment to the fullest extent warranted by law, and one which provides a remedy against the illegal action of a grand jury. The learned judge says (see p. 41): “The law requires, and the grand jury are always charged, that no indictment should be presented unless the guilt of the accused is clearly established by credible, legal, and competent testimony. It may be said, and truthfully, that no indictment, could ever stand if it was to be set aside because some illegal evidence was admitted. The grand jurors are not lawyers, and it often happens that questions are put and evidence elicited that would not be allowed in court. Shall every indictment, therefore, be set aside? I answer, by no means. 'Where there is *75sufficient evidence to warrant the finding of a bill, no court would set it aside for technical illegalities, which it is apparent did not and could not have influenced the action taken.”
In the case referred to the learned judge granted the motion to quash the indictment. The motion was based upon an affidavit showing the same state of facts as appeared in the case of People v. Moore, supra. See, also, People v. Hulbut, 4 Denio, 135, in which that learned jurist, Mr. Justice Bronson, takes the same position. The authorities and citations seem to me conclusive upon the point that in some cases the law permits, and public policy demands the granting of a motion to quash an indictment upon the ground that the same was not properly found. I shall not undertake to enumerate the causes for which' such a motion would lie. Without expressing any opinion as to the propriety of examining the grand jury in support of such a motion, I am firmly convinced that the court below was correct in not allowing defendant’s counsel to ask the question which is made the ground of error in this appeal. The counsel asked the foreman of the grand jury this question: “Do you know what legal evidence is?” Whether or not the grand jurors did so know was immaterial. The only proper question of that nature would be: “Did the grand jury receive and act upon illegal evidence?” That question was put by the court, and was answered in the negative. There was no error in this ruling.